Citation Nr: 0108435	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  98-13 698A	)	DATE
	)
	)



THE ISSUE

Whether a July 1998 decision of the Board of Veterans' 
Appeals denying service connection for a lymphatic disorder, 
a back disorder, and a nervous disorder should be revised or 
reversed on the grounds of clear and unmistakable error.  




REPRESENTATION

Moving Party Represented by:  The American Legion




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active service from June 1944 to June 1946.  

In July 1998, the Board of Veterans' Appeals (Board) issued a 
decision that denied service connection for a lymphatic 
disorder, a back disorder, and a nervous disorder.  

The veteran submitted a motion for Reconsideration of the 
July 1998 Board decision in September 1998 pursuant to 38 
U.S.C.A. § 7103 (West 1991).  The Board informed the veteran 
by a letter in October 1998 that his motion was denied.  The 
letter also informed the veteran, however, that his motion 
was also being construed, pursuant to Public Law No. 105-111 
(codified at 38 U.S.C.A. § 7111), which had been enacted in 
November 1997, as a request for revision of the July 1998 
decision on the basis of clear and unmistakable error (CUE) 
in anticipation of proposed regulations to that effect.  In 
March 1999, following the promulgation of implementing 
regulations, the Board informed the veteran that it was not 
construing his Reconsideration motion as a motion for 
revision on the basis of CUE unless he informed the Board 
that he desired for the Board to do so.  Communication was 
received from the veteran in August 1999 that was construed 
by the Board as indicating his desire to have the July 1998 
decision reversed or revised based on CUE.  


FINDING OF FACT

The veteran has not presented a viable claim of clear and 
unmistakable error in the July 1998 Board decision that 
denied service connection for a lymphatic disorder, a back 
disorder, and a nervous disorder.  


CONCLUSION OF LAW

The July 1998 decision of the Board that denied service 
connection for a lymphatic disorder, a back disorder, and a 
nervous disorder, was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1400, 
20.1403, 20.1405 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.

The law provides that a decision by the Board is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. § 7111.  Further, a request 
for revision of a decision of the Board based on clear and 
unmistakable error may be made at any time after that 
decision is made.  

	(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied. 
	(b) Record to be reviewed-
(1) General.  Review for clear and unmistakable 
error in a prior Board decision must be based on 
the record and the law that existed when that 
decision was made. 
(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record. 
	(c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable. 
	(d) Examples of situations that are not clear and 
unmistakable error-
(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision. 
(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist. 
(3) Evaluation of evidence.  A disagreement as 
to how the facts were weighed or evaluated. 
	(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 1403.  

II.

As noted above, the Board's current action arose pursuant to 
the veteran's motion for Reconsideration of the Board's July 
1998 decision.  

The July 1998 decision denied service connection for a 
lymphatic disorder, a back disorder, and a nervous disorder 
on the basis that the claims were not well grounded.  The 
Board found that competent medical evidence had not been 
presented to establish that any of the claimed disorders was 
currently present or that any of the claimed disorders was 
related to a period of active military service.  

The Board would point out that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, that law eliminated the concept of a 
well-grounded claim and redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Further, the provisions of the VCAA, as 
interpreted by VA's General Counsel in VAOPGCPREC 3-2001, 
were effective from the date of the decision of the United 
States Court of Appeals for Veterans Claims (Court) held in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), in July 1999.  

Nevertheless, the law that was in effect in July 1998, at the 
time of the Board's decision at issue in this case and as set 
forth in Morton, provided that a person who submitted a claim 
for VA benefits had the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim was well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  Further, VA's duty to assist a claimant did not 
attach until a well-grounded claim had been submitted.  See 
also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 2348 (1998).  

III.

Since July 1998, several communications have been received 
from the veteran.  None of those documents provides a clear 
expression of the error that he believes is contained in the 
July 1998 Board decision.  

First, in August 1998 he submitted an audiocassette of a 
recording of the sound that he claims is audible in his ear 
and, in September 1998, a letter from a private physical 
therapist was received.  That evidence was properly 
considered by the RO, in a December 1998 rating decision, as 
part of the veteran's application to reopen his claim for 
service connection.  The RO concluded in that rating decision 
that new and material evidence had not been presented to 
reopen his claim.  

However, the Board's consideration of the veteran's motion 
for revision of the April 1998 Board decision must be based 
on the record and the law that existed when the prior 
decision was made.  38 C.F.R. § 20.1403(b)(2).  Thus, the 
additional evidence that was submitted by the veteran after 
the July 1998 Board decision cannot be considered in 
conjunction with his CUE motion.  

In his Reconsideration motion, the veteran expressed his 
disappointment at not being able to tape record the sound in 
his head using equipment that was available at his personal 
hearing before a hearing officer in 1995.  To the extent that 
his statements in that regard allege a failure in VA's duty 
to assist him, they do not present a viable CUE claim, 
because the regulations specifically state that a failure in 
the duty to assist does not constitute clear and unmistakable 
error.  38 C.F.R. § 1403(d)(2).  

The veteran also indicated that the Board should have 
accorded more probative weight to his opinion that he had had 
his current problems for "50+" years, since he had lived 
with the problems for that time period.  The Board had found 
in the July 1998 decision that his lay opinion regarding the 
current presence of the claimed conditions and their nexus to 
service did not constitute competent evidence to render his 
claim well grounded.  Despite the veteran's contention, 
however, that finding was fully consistent with the law.  The 
Court has held that opinions regarding a medical diagnosis or 
a medical nexus must be made by individuals with appropriate 
medical training.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The record before the Board in July 1998 did not 
reflect that the veteran had any medical training and he has 
not contended that he did.  Therefore, the Board did not err 
in finding that his "lay" opinions were not competent 
evidence of a diagnosis or medical nexus, sufficient to 
render his claim well grounded.  Moreover, his contention 
amounts to no more than disagreement with how the Board 
weighed the evidence and the regulations state that such 
disagreement does not amount to CUE.  38 C.F.R. 
§ 20.1403(d)(3).  

The veteran also noted that in "the 50+ years of trying 
[sic] I have suffered every conceivable discourtesy 
possible[:] the rolling of the eyes, the twisted faces, the 
complete refusal of doctors to even listen to the noise."  
To the extent that those allegations refer to any failure to 
assist the veteran, they too are insufficient to raise a 
viable claim of CUE.  38 C.F.R. § 1403(d)(2).  

The veteran's bare disagreement with the opinion of a VA 
physician as to the etiology of the sound he hears in his 
head likewise does not demonstrate CUE, since it amounts to 
no more than either a disagreement with how the Board weighed 
the evidence or an attempt to substitute his own lay opinion 
for that of a medical professional-neither of which is 
sufficient to constitute CUE.  38 C.F.R. § 1403(d)(2), (3).  

To the extent that the veteran's Reconsideration motion 
alleges that his having taken Atabrine during service had 
some effect on the psychiatric condition of his children, 
that issue is irrelevant to the issues considered by the 
Board in July 1998 and in no way alleges any error in the 
1998 decision.  

In a letter sent to the President in December 1998, the 
veteran described the in-service incident that he claimed 
resulted in his current conditions.  He also stated his 
belief that the Board's denial was somehow politically 
motivated.  However, in that letter, he did not point to any 
legal or factual error in the Board's July 1998 decision.  
Two additional communications that were received at the Board 
from the veteran in April 1999 and August 1999 likewise do 
not contain any allegations of legal or factual error in the 
Board's 1998 decision.  

The Board is cognizant of the holding of the United States 
Court of Appeals for the Federal Circuit in Disabled Am. 
Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000), that 
invalidated 38 C.F.R. § 20.1404(b) (which had required that a 
CUE motion be denied if the moving party's allegations of CUE 
in a Board decision are not set forth with specificity).  In 
the case at bar, the veteran did not present specific 
allegations of error.  But the Board has endeavored to 
discern his intent in that regard from his comments and to 
consider his intent in light of the evidence that was of 
record at the time of the Board's July 1998 decision and the 
law as it existed at that time.  

However, the Board finds that none of the veteran's 
allegations, as perceived by the Board, raises a viable claim 
of error, as contemplated by the law and regulations.  

Further, on reviewing the July 1998 decision, the Board can 
find no instance of other error of fact or law that would 
require that the decision be revised or reversed.  

Inasmuch as none of the veteran's allegations asserts a 
viable claim of error, the Board concludes that he has not 
presented a viable claim of CUE in the July 1998 Board 
decision.  His motion is denied.  The July 1998 Board 
decision is final.  38 C.F.R. § 20.1409(c) (2000).  


ORDER

The claimant's motion for revision or reversal of the Board's 
July 1984 decision, denying service connection for a 
lymphatic disorder, a back disorder, and a nervous disorder 
on the basis of clear and unmistakable error is denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 



